UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                              Senior Airman MICHAEL BURL
                                   United States Air Force

                                             ACM 38433

                                            23 April 2014

         Sentence adjudged 18 June 2013 by GCM convened at Keesler Air Force
         Base, Mississippi. Military Judge: Grant L. Kratz.

         Approved Sentence: Bad-conduct discharge, confinement for 26 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                           ROAN, HELGET, and MARKSTEINER
                                Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court